ORDER

PER CURIAM:
AND NOW, this 29th day of July, 1997, upon consideration of the Report and Recommendations of the Disciplinary Board dated June 10,1997, it is hereby
*541ORDERED that GLENN D. DeSANTIS be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, retroactive to February 26,1996, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.